NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTOINETTE JARDINE-BYRNE,                       No.    17-17348

                Plaintiff-Appellant,            D.C. No. 5:16-cv-03253-EJD

 v.
                                                MEMORANDUM*
SANTA CRUZ COUNTY BOARD OF
LAW LIBRARY TRUSTEES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Antoinette Jardine-Byrne appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging constitutional and state law claims

arising from a suspension of her after-hours access to the Santa Cruz County Law

Library. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

affirm.

       The district court properly dismissed Jardine-Byrne’s Fourteenth

Amendment substantive and procedural due process claims because Jardine-Byrne

failed to allege facts sufficient to show that defendants’ conduct was egregious and

shocked the conscience, or that Jardine-Byrne did not receive an adequate

opportunity to be heard. See Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006)

(substantive due process claim requires allegation of “egregious” official conduct

that “shocks the conscience” (citation and internal quotation marks omitted));

Raditch v. United States, 929 F.2d 478, 480 (9th Cir. 1991) (procedural due

process requires “notice and an opportunity to respond in some manner”).

       The district court properly dismissed Jardine-Byrne’s “class of one” equal

protection claim because Jardine-Byrne failed to allege facts sufficient to show that

she was intentionally treated differently from others similarly situated. See Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (elements of an equal protection

“class of one” claim); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to

avoid dismissal, “a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face” (citation and internal

quotation marks omitted)).


                                             2                                      17-17348
      The district court did not abuse its discretion by denying in part Jardine-

Byrne’s request for judicial notice because the documents contained matters

outside the pleadings that were subject to dispute or were irrelevant. See Lee v.

City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (setting forth standard of

review and circumstances under which judicial notice is inappropriate).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   17-17348